DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           GARY JOHNSON,
                              Appellant,

                                    v.

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but
    solely as trustee for the RMAC Trust Series 2016-CTT, and THE
 UNKNOWN HEIRS, DEVISEES, GRANTEES, ASSIGNEES, LIENORS,
 CREDITORS, TRUSTEES, OR OTHER CLAIMANTS, CLAIMING BY,
   THROUGH, UNDER OR AGAINST, SCOTT E. MAXWELL, a/k/a
                      SCOTT MAXWELL, deceased,
                                Appellees.

                              No. 4D18-2901

                              [June 27, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K, Coates, Judge; L.T. Case No. 2013CA010254.

  Gary Johnson, Loxahatchee, pro se, for appellant.

   David Rosenberg, Cynthia L. Comras and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for appellee U.S. Bank National
Association.

PER CURIAM.

  Affirmed.

WARNER and CIKLIN, JJ., and SINGHAL, RAAJ, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.